Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to newly amended claim(s) filed 5/19/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 20100003406 A1) in view of Ma et al. (US 20070119371 A1)  in view of Fukami (US 4604540 A) in view of Brantley et al (US 20190015938 A1) in view of Wilkinson (US 20060061102 A1) in view of Butterfield et al. (US 20140173873 A1)

Regarding claim 1, Lam et al. and Ma teaches a method of processing a semiconductor wafer, comprising:
Lam teaches  installing an upper lid by the following operations: placing an inlet manifold on a water box; fastening the water box to the inlet manifold 100 (Lam fig. 5B and 16A & Ma ); and fastening the water box 800  to a shower head (Lam figs 12A-B, 14-16A & ¶75); connecting the upper lid to a housing Lam figs 12A-B, 14-16A & ¶75) ; placing a semiconductor wafer into the housing; and supplying a process gas over the semiconductor wafer through the upper gas channel, the lower gas channel and the shower head Lam figs 12A-B, 14-16A & ¶122-123).

	Ma teaches essentially the same  installing an upper lid by the following operations: placing an inlet manifold on a water box; fastening the water box to the inlet manifold 800/700 (Ma fig. 1A ); and fastening the water box 700/400 (Note: 700 may be considered part of the manifold assembly or the water box assembly)  to a shower head 300 (Ma Fig. 1A); connecting the upper lid to a housing (Ma fig. 1A) ; placing a semiconductor wafer (i.e. wafer/substrate – see entire text) into the housing; and supplying a process gas over the semiconductor wafer through the upper gas channel, the lower gas channel and the shower head (Ma Abstract, fig. 1A and entire text)

    PNG
    media_image1.png
    537
    751
    media_image1.png
    Greyscale

	While Lam may demonstrate a example where the manifold bottom most surface may be below the bottom most surface of the water box, Ma demonstrates that the common components of this type of lid assembly may be shaped such that wherein a bottom-most surface of the inlet manifold is higher than a bottom-most surface of the water box, and the bottom-most surface of the inlet manifold abuts a top surface of the water box.

	This feature may be viewed in two different ways.  The interface between manifold 800 and cap 700 of the water box meets this limitation as there is a flush mount interface shown.  Note that this flat/flush interface would be expected to benefit form being aligned on a spindle/rod/tube as later claimed as the interface is a flush interface between the openings.
	
	Alternatively, considering the cap 700 as part of the inlet manifold assembly, the bottom most surface abuts a top surface of the water box and is also above the bottom most surface of the water box.

	
Lam et al. and Ma et al. are merely silent upon the components having positioning/alignment pins/holes and  using a jig to assist in aligning the openings of the inlet manifold and the water box while fastening them together.  As best understood the jig is understood to be a hole alignment tool, used a jig/tool to align openings during fastening and pins and holes are similar but however fixed permanent features
Alignment tools and components are art independent and notoriously well known frequently in  everyday ordinary situations. For example, this concept is also well known for aligning compact discs on a spindle for storage.  When aligning openings, it would be inferred one of ordinary skill in the art would be capable of inserting a cylindrical shaped object of similar diameter within the openings to simply ensuring precise alignments.  Such tools are commonly used to align bolt holes (ie. a spike or a handle of a spud wrench is specifically for the purpose)1.    Inserts are used  match pipe openings in pipe fitting (see Brantley et al.)2.  Alignment pins are routinely used for matching openings (i.e. dowel pins)3.
For a example of specifically stacking objects with holes to be aligned see Fukami figures 7A-7D.  Fukami places element 18 over a alignment jig 15.  Element 16 is then placed over element 18 and over the jig 15 and fastened.  The jig is then subsequently removed leaving precisely aligned holes between the fastened elements.
At the time of the invention it would be obvious to one of ordinary skill in the art to used a generic alignment tool to simply align the openings.  Simply the generic manual act of inserting some form of object  (i.e. spud wrench, screwdriver, pen, etc.) during the assembly would meet the scope of the claim.  
Further it would be obvious to one ordinary skill in the art to alternative have a specific specialized jig such as demonstrated in Fukami.  One could simply insert the jig by setting the waterbox over the jig with the end of the jig passing through the opening and then place the inlet manifold there over such that the jig is further inserted into the lower gas channel as claimed.  This is the same alignment process as disclosed in Fukami and would also ensure precise alignment.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of either  Lam and Ma with the used of generic alignment tools and or a specialized alignment tool/jig of Fukami, since applying a known technique (i.e. Inserting a tool/jig into two openings where precise alignment is desired) to a known device ready for improvement to yield predictable results (i.e. precise alignment) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Similar to using a alignment tool, adding or omitting positioning pins and holes to the various components of the assembly would be a obvious design choice to one of ordinary skill in the art at the time of the invention.  See above comments/discussion mentioning the convention concept/function of dowel pins. 
At the time of the invention the use of positioning holes and corresponding pins were known and optionally incorporated into inlet manifolds of analogous assembles.  For support see Shibata et al. paragraphs 124, 134, 142 which describe the use of positioning pins and corresponding positioning holes in analogous inlet manifolds.  These pins and holes perform the known and well understood function and purpose of alignment of components of an assembly.  In view of Shibata and the common knowledge in the art at the time of the invention to add or omit positioning holes and pins to assembly components as needed.
	Therefore, the claimed feature of a pin on either one of the water box and the inlet manifold inserted into a positioning hole located on the other one of the water box or the inlet manifold and wherein the pin is spaced apart from a sidewall of the positioning hole when the jig is inserted into the lower gas channel and the upper gas channel would be a obvious design choice should one of ordinary skill in the art desire alignment aids for assembly to enable repeatable and accurate assembly.



Regarding claim 2, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. teach the method as claimed in claim 1, further comprising placing an O-ring between the water box and the inlet manifold, wherein a center of the O-ring aligns with the lower and the upper gas channels (Lam ¶46 – It is generally understood in the connecting to use o-rings to prevent leakage.  O-ring is and has been the standard in the art.).
	 

Regarding claim 3, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. teach the method as claimed in claim 1, wherein the placing the inlet manifold on the water box comprising having a pin on either one of the water box and the inlet manifold inserted into a positioning hole located on the other one of the water box or the inlet manifold (See regarding claim 1).  Further see Wilkinson figure 3, which demonstrates placing a pin jig in the bolt hole openings.  This is the same concept as placing a pin/spike/alignment tool/jig into the openings of the fluid passage ways or bolt holes being fitted .  As demonstrated in the various cited references, whenever aligning openings it is a common understanding some form of tool or jig may be temporarily inserted to improve alignment.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Regarding claim 4, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. teach the method as claimed in claim 1, wherein the water box is fastened to the inlet manifold while the jig stays in the upper gas channel and the lower gas channel (see regarding claim 1).

Regarding claim 5, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. teach the method as claimed in claim 1, wherein the water box is fastened to the shower head after the jig is removed from the upper gas channel and the lower gas channel (see regarding claim 1 – Note: Reversing or rearranging when the temporary alignment tool is removed does not significantly manipulate the process.  The same result is achieved regardless, which is aligned openings, or at least mitigation of misalignment.  Further, it is noted, removing the tool before attaching the showerhead would be logical, as once the showerhead is attached there would be no more access to the holes being aligned.  One could not remove the tool once the showerhead is in place.).

Regarding claim 6, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. teach the method as claimed in claim 1, further comprising: engaging the inlet manifold with a connector to have a gas channel of the connector connected with an upstream opening of the upper gas channel; engaging the connector with an outlet manifold to have a gas channel of the outlet manifold connected with the gas channel of the connector; and fastening the outlet manifold to a lid plate to have the gas channel of the outlet manifold connect with a gas channel formed on the lid plate (see regarding claim 1).

Claim 7-15 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al.  and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. in view of MA PAUL et al. (KR 20080027459 A)

Regarding claim 7, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. teach the method as claimed in claim 6, further comprising: placing the shower head on a lid plate before fastening the shower head to the water box (See regarding claim 1).  Lam is silent upon the fastening mechanisms, however clearly depicts the fastening holes which are directly inferred to be screw or bolt holes.  See MA PAUL et al. which teaches the known manifold, water box and showerhead being “screwed or bolted” together. “Top surface 704 includes holes 707 configured to receive a fastener (eg, bolt or screw) to secure gas manifold assembly 800 thereon.”
	The claimed screwing would be at least obvious if not inferred from the teaching of Lam, as screws and bolts were the known and the expected convention at the time of the invention.
At the time of the invention it would be obvious to one of ordinary skill in the art to perform a step of  wherein the shower head is fastened to the water box through a plurality of screws, and the screws are connected to thread holes on the shower head. 
Further note it is understood that when fastening a plurality of bolts or screws it is understood that the first one fastened would be in an order that a first of the thread hole that is next to the outlet manifold is connected to a first of the screws earlier than other thread holes.  This is the natural expectation when placing a screw or bolt one at a time, the first one will be done first before the others.

Regarding claim 8, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. in view MA PAUL teach the method as claimed in claim 7, wherein when the first of the thread hole is connected to the screw, the water box is placed inclined relative to the shower head (See regarding claim 1 and 2).  
	When bolting two objects together, especially when using a O-ring, there is some finite amount of compression when attaching the first screw or bolt.  This is naturally recognized to result in some finite tilt/incline.

Regarding claim 9, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. in view MA PAUL teach the method as claimed in claim 1, wherein when the jig is inserted into the upper gas channel, an end of the jig abuts against a curved segment of the upper gas channel (See regarding claim 1).  

Regarding claim 10, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. in view MA PAUL teach the method as claimed in claim 1, wherein when the jig is inserted into the upper gas channel, a center of a downstream opening of the upper gas channel aligns with a center of an upstream opening of the lower gas channel (See regarding claim 1).  

Regarding claim 11, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. in view MA PAUL teach the method as claimed in claim 1, wherein when the jig is inserted into the upper gas channel, an inner wall of the upper gas channel is flush with an inner wall of the lower gas channel (See regarding claim 1) , and a bottom edge of the inner wall of the upper gas channel is no lower than a top edge of the inner wall of the lower gas channel (Ma et al. Fig. 1A ).  

Regarding claim 12, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. in view MA PAUL teach the method of processing a semiconductor wafer, comprising: installing an upper lid by the following operations: connecting an inlet manifold, a connector and an outlet manifold to link an upper gas channels formed in the inlet manifold to gas channels formed in the connector and the outlet manifold; placing the inlet manifold with the connector and the outlet manifold on a water box; 
wherein the water box has a lower gas channel, the upper gas channel comprises a first segment extending in a first direction substantially parallel to a top surface of the water box, a second segment extending in a second direction substantially perpendicular to the top surface of the water box, and a third segment which is curved and interconnects the first segment and the second segment (Ma fig. 8A – as shown manifolds are known to have curved segments.  The change in shape would therefore be obvious and the mere change is shape is not understood to provide any significant change to the claimed process);

    PNG
    media_image2.png
    493
    667
    media_image2.png
    Greyscale

inserting a jig into a lower gas channel of the water box and the gas channel of the inlet manifold until an end of the jig abuts the third segment of the upper gas channel of the inlet manifold fastening the water box to the inlet manifold; removing the jig from the upper gas channel of the inlet manifold and the lower gas channel of the water box, after fastening the water box to the inlet manifold; and fastening a shower head to the water box; connecting the upper lid to a housing; placing a semiconductor wafer into the housing; and supplying a process gas over the semiconductor wafer through the upper gas channel, the lower gas channel and the shower head (See regarding claim 1).  

Regarding claim 13, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. in view MA PAUL teach the method as claimed in claim 12, further comprising placing an O-ring between the water box and the inlet manifold, wherein a center of the O-ring aligns with the lower and the upper gas channels (See regarding claim 2).  

Regarding claim 14, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. in view MA PAUL teach the method as claimed in claim 12, further comprising: placing the shower head on a lid plate before fastening the shower head to the water box; and fastening the outlet manifold to the lid plate, wherein the shower head is fastened to the water box through a plurality of screws, and the screws are connected to thread holes on the shower head in an order that a first of the thread hole that is next to the outlet manifold is connected to a first of the screws earlier than other thread holes (See regarding claim 7).  

Regarding claim 15, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. in view MA PAUL teach the method as claimed in claim 14, wherein when the first of the thread hole is connected to the first of the screws, the water box is placed inclined relative to the shower head (See regarding claim 8).  

Claim 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al.  and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. in view of MA PAUL et al. (KR 20080027459 A) in view of  Somekh et al. (US 6381021 B1)


Regarding claim 21, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. in view MA PAUL teach the method of processing a semiconductor wafer, comprising: installing an upper lid by the following operations: placing an inlet manifold on a water box; wherein the inlet manifold has an inner wall that defines an upper gas channel, the water box has an inner wall that defines a lower gas channel, and the inner wall of the inlet manifold that defines the upper gas channel and the inner wall of the water box that defines the lower gas channel are free from overlapping when viewed in a horizontal direction that is substantially parallel to a top surface of the water box; inserting a first portion of a jig into an upper gas channel inserting a second portion of the jig into a lower gas channel; after inserting the first portion of the jig into the upper gas channel in the inlet manifold and inserting the second portion of the jig into the lower gas channel in the water box, fastening the water box to the inlet manifold; removing the jig from the inlet manifold and the water box; fastening a block plate to the water box after removing the jig and prior to fastening the water box to the shower head, wherein the block plate comprises a supporting ring and a membrane connected to a lower edge of the support ring (Ma ¶57 plasma screen/ plasma baffle – Ma does not refer to the optional plates as blocks. However these disclosed plates are analogous to the claimed blocker plate as they perform the same function of distributing gas); and 
after fastening a block plate to the water box (Ma ¶57), fastening the water box to a shower head, wherein a bottom-most surface of the block plate is higher than a bottom-most surface of the shower head ; placing a semiconductor wafer under the upper lid; and supplying a process gas over the semiconductor wafer through the upper gas channel, the lower gas channel and the shower head (See regarding claim 1.  The claim contains the same subject matter as found in claim 1 and rejected by the same rationale.).  

Additionally regarding the recited blocker plate, Somekh et al. may be viewed for a teaching using similar terminology as recited in the claim.  Somekh specifically teaches a block plate 124 for the purpose of improving the distribution of gas to the showerhead.  See Somekh fig. 1.  Somekh teaches bock plates improve gas distribution similar to the optional plates disclosed in Ma.  The structure of the plates are effectively a outer ring with a inner portion which is effectively a perforated membrane for distributing gas.  The component structure does not provide clear manipulative distinction in the claimed process..

    PNG
    media_image3.png
    431
    655
    media_image3.png
    Greyscale

  Should the plates not Ma not be considered direct equivalents, to the claimed block plate, the block plate is explicitly taught as a known component in analogous assemblies.  As such it would be obvious to include block plates in showerhead/water box assemblies, and thus be incorporated into the method of aligning and assembling as claimed.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Regarding claim 22, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. in view MA PAUL teach the method of claim 21, wherein the first portion of the jig has a width slightly greater than a diameter of the first portion of the jig before the first portion of the jig is inserted into the upper gas channel, and inserting the first portion of the jig into the upper gas channel comprises squeezing the first portion of the jig into the upper gas channel (See regarding claim 1).  

Regarding claim 23, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. in view MA PAUL teach the method of claim 21, wherein the second portion of the jig has a width slightly greater than a diameter of the second portion of the jig before the second portion of the jig is inserted into the lower gas channel in the water box, and inserting the second portion of the jig into the lower gas channel in the water box comprises squeezing the second portion of the jig into the lower gas channel in the water box (See regarding claim 1).  

Regarding claim 24, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. in view MA PAUL teach the method of claim 21, however may be silent upon wherein the jig is made of polytetrafluoroethene (PTFE).  PTFE is a generic material commonly known in the art as Teflon.  PTTE would be a ideal choice to form alignment tools from or coat.  Teflon/PTFE is a notoriously well known for being a strong low friction material.  Providing PTFE at at least the surface of the tool would provide the expected benefit of reducing friction allowing for the expected result of easing insertion and removal of the tool during alignment.


Regarding claim 25, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. in view MA PAUL teach the method of claim 21, further comprising fastening a block plate to the water box after removing the jig and prior to fastening the water box to the shower head, wherein the block plate comprises a supporting ring and a membrane connected to a lower edge of the support ring (see claim 1, Lam fig. 6C-6D – (i.e. shower head).

Regarding claim 26, Lam et al. and Ma et al. in view of Fukami in view of Brantley et al in view of Wilkinson in view of Butterfield et al. in view MA PAUL teach the method of claim 21, wherein the block plate is suspended above a lower wall of the shower head (Ma ¶57 and Somekh et al. fig. 1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



7/7/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Butterfield et al. figures 14-15B demonstrate the generic art independent concept of inserting a alignment tool/jig to align holes of two objects to be fastened.
        2 Brantley et al. demonstrates a concept of inserting a object in openings of flanges and pipes being fastened together in order to keep the holes precisely aligned until fastened (i.e. at least tack welded).
        3 Wilkinson demonstrates placing alignment pins in the bolt holes of flanges to align holes.